PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.11,214,620		:
Campbell, et al.				:	DECISION FOR REQUEST
Issue Date: January 4, 2022		:	FOR REDETERMINATION
Application No. 16/311,604		:	OF PATENT TERM
Filed:  December 19, 2018		:	ADJUSTMENT
Attorney Docket No. F0831.70002US00	:
						 
		             						
This is in response to the “Petition for Request for Reconsideration of Patent Term Adjustment” filed March 3, 2022, that is being treated as a petition under 37 CFR 1.705(b).  Patentee requests that the determination of patent term adjustment be corrected from four hundred and thirty-four (434) days to a minimum of four hundred and seventy-seven (477) days.  
The patent term adjustment is redetermined to be four hundred and fourteen (414) days.

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

This application was filed on December 19. 2018. On January 4, 2022, the application matured into U.S. Patent No. 11.214,620 with a patent term adjustment of 434 days.  The instant petition under 37 CFR 1.705(b) was filed on March 3, 2022, within two months of the issuance of the patent. 

Patentee disputes the reduction of 43 days entered after the Notice of Allowance and Issue Fee Due was September 21, 2021.  The reduction to the patent term adjustment of 43 days was entered for the filing of a corrected Application Data Sheet (ADS) on November 23, 2021.

Patentee’s argument as to the reduction of the patent term adjustment of 43 days has been considered and is not persuasive. A review of the application reveals that a reduction of the patent term adjustment of 43 days was entered for the filing of a corrected ADS on November 23, 2021, after the mailing of the Notice of Allowance and Issue Fee Due was mailed on September 21, 2021. Such a paper is not identified as one of the papers1 the filing of which the Director has specifically deemed not be a "failure to engage in reasonable efforts" within the meaning of 37 CFR 1.704(c)(10)2. Further, while the Director has set out an exemplary list of the papers that will be considered a failure to engage in the reasonable efforts to conclude processing or examination of the application, the list is exemplary and not does not preclude other papers filed after the mailing of the Notice of Allowance from being considered a paper that constitutes a failure to engage in the reasonable efforts to conclude processing or examination of the application.3

Additionally, contrary to patentee’s, the fact the patentee did not expressly request a corrected filing receipt be issued in response to the corrected application data sheet is not dispositive.  In fact, the filing of the corrected application data sheet may have been material to the patentability of the invention claimed (a fact the Office could only determine by reviewing the documents filed) and may have interfered with and delayed the patent issue process such that the filing of the corrected ADS constituted a “failure to engage in reasonable efforts to concluded processing of the application.  It is determined that the patent term adjustment subject to reduction under 37 CFR 1.704(c)(10) for the filing of the corrected application data sheet on November 23, 2021. 

The redetermination of patent term adjustment reveals that the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) is sixty-three (63) days for the filing of the corrected application data sheet on November 23, 2021, after the Notice of Allowance and Issue Fee Due was mailed on September 21, 2021. As the Notice of Allowance was mailed after June 16, 2020, the applicant delay is determined under 37 CFR 1.1704(c)(10)implemented by the “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)”, which is applicable to original utility and plant applications filed on, or after, May 29, 2000, in which a notice of allowance was mailed on, or after, July 16, 2020. It is noted that 37 CFR 1.704(c)(10)states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

In view thereof, applicant delay under 37 CFR 1.704(c)(10) for the filing of the corrected application data sheet on November 23, 2021, is 63 days, with such delay calculated as beginning on September 22, 2021--the day after the date of mailing of the notice of allowance under 35 U.S.C. 151--and ending on the November 23, 2021—the date the amendment under § 1.312.  The period of reduction to the patent term adjustment of 43 days is removed and period of reduction to the patent term adjustment of 63 days is entered, accordingly.

The patent term adjustment is calculated as:

461 days of “A” Delay + 16 days of “B” Delay -0 days of “C” Delay – 0 Days of overlap – 63 days of Applicant delay = 414 days.

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 414 days.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:	(571) 273-8300
			Attn: Office of Petitions

Or via Patent Center

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the 



issuance of the certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction 























    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1It is noted that the section 2732 of the Manual of Patent Examining Procedure provides:
        
        [t]he submission of the following papers after a “Notice of Allowance” is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the “Notice of Allowance” or “Notice of Allowability;” (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office). Under 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d). 
        
        2 37 CFR 1.704(c)(10)provides that:
        
        		(c)	Circumstances that constitute a failure of the applicant to 	engage in reasonable efforts to conclude processing or examination of 	an application also include the following circumstances, which will 	result in the following reduction of the periods of adjustment set 	forth in  § 1.703 to the extent that the periods are not overlapping:
        
        		(10)	Submission of an amendment under § 1.312 or other paper 	after a notice of allowance has been given or mailed, in which case
        	the periods of adjustment set forth in § 1.703 shall be reduced by the 	lesser of:
        
        			(i) The number of days, if any, beginning on the date the 
        	amendment under § 1.312 or other paper was filed and ending on the 	mailing date of the Office action or notice in response to the 	amendment under § 1.312 or other such paper; or
        
        			(ii)	Four months…
        
        3MPEP §2732 states:
        
        [u]nder 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d).